Citation Nr: 0804431	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  06-10 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder, including secondary to a 
service-connected right ankle disability, and, if so, whether 
service connection is warranted.  

2.  Entitlement to service connection for a left knee 
disorder, including secondary to the service-connected right 
ankle disability.  

3.  Entitlement to service connection for diabetes mellitus, 
including secondary to service-connected hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1977 to 
January 1984.

This appeal to the Board of Veterans' Appeals (Board) is from 
September 2005 and January 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.


FINDINGS OF FACT

1.  In December 1988, the RO denied the veteran's claim for 
service connection for a right knee disorder, including on 
the premise that it was secondary to his service-connected 
right ankle disability.  The RO sent him a letter in January 
1989 notifying him of that decision and apprising him of his 
procedural and appellate rights, and he did not appeal.

2.  However, additional evidence received since that December 
1988 decision is not duplicative or cumulative of evidence 
previously considered and relates to an unestablished fact 
necessary to substantiate this claim.



3.  Still, though, the most probative evidence indicates the 
veteran's right and left knee disorders were not caused or 
made worse by his active military service from July 1977 to 
January 1984 and are not attributable to his service-
connected right ankle disability, either.

4.  The veteran's diabetes mellitus also was not caused by 
his active military service from July 1977 to January 1984 
and is not attributable to or exacerbated by his service-
connected hypertension.


CONCLUSIONS OF LAW

1.  The RO's December 1988 decision denying service 
connection for the right knee disorder, including secondary 
to the service-connected right ankle disability, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2007). 

2.  But new and material evidence has been submitted since 
that December 1988 decision to reopen this claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The veteran's right knee disorder was not incurred in or 
aggravated by his military service, may not be presumed to 
have been so incurred, and is not proximately due to, the 
result of, or chronically aggravated by his service-connected 
right ankle disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2007). 

4.  The veteran's left knee disorder also was not incurred in 
or aggravated by his military service and is not proximately 
due to, the result of, or chronically aggravated by his 
service-connected right ankle disability.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303. 3.310 (2007). 



5.  As well, the veteran's diabetes mellitus was not incurred 
in or aggravated by his military service, may not be presumed 
to have been so incurred, and is not proximately due to, the 
result of, or chronically aggravated by his service-connected 
hypertension.  38 U.S.C.A. §§1101, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§  3.102, 3.156(a), 3.159, 
3.326(a).  That is, by letters dated in April 2005, June 
2005, and June 2007, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board sees the RO issued two of those VCAA notice letters 
prior to initially adjudicating the claims, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  Those two initial April 2005 and 
June 2005 VCAA letters did not specifically ask the veteran 
to provide any evidence in his possession pertaining to the 
claims.  Id. at 120-21.  However, the more recent June 2007 
VCAA letter did make this specific request, and, 
in any event, VA's Office of General Counsel has indicated 
requiring VA include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and, therefore, not binding on VA.  See VAOPGCPREC 1-
2004 (Feb. 24, 2004) (OGC discussed this in response to the 
holding in Pelegrini v. Principi, 17 Vet. App. 183 (2002) 
(Pelegrini I), but the Court used basically the same language 
in Pelegrini II, so it is equally applicable).  The Board is 
bound by the precedent opinions of VA's General Counsel, as 
the Chief Legal Officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

The RO has ultimately provided all notice required by § 
5103(a), when considering the additional, most recent, letter 
in June 2007.  Therefore, any failure to make this specific 
request in the initial April and June 2005 VCAA letters is 
non-prejudicial, harmless error.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102.

Also keep in mind that after providing the additional VCAA 
notice in June 2007, the RO went back and readjudicated the 
claims in the July 2007 Supplemental Statement of the Case 
(SSOC).  This is important to point out because the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 07-7130 (Fed. Cir. Sept. 17, 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006)

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  But see Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (where the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show it was harmless).  



If there is even arguably any deficiency in the notice to the 
veteran or the timing of these notices it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, he clearly has 
actual knowledge of the evidence he is required to submit; 
and (2) based on his contentions and the communications 
provided to him by VA over the course of this appeal, he is 
reasonably expected to understand from the notices provided 
what was needed.  

Note also that, in a March 2006 letter, the veteran was 
informed that a disability rating and effective date would be 
assigned if his service-connection claims were granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

That said, the Board realizes the VCAA notice letters did not 
inform the veteran of what constituted new and material 
evidence - including insofar as the specific reasons his 
right knee claim was previously denied so he could respond by 
providing evidence to overcome these prior shortcomings.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Since, however, 
the Board is reopening this claim on the basis of new and 
material evidence, he is not prejudiced by not receiving this 
additional notice because his claim is being reopened, 
regardless.

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, VA medical records, 
private medical records, and the reports of his VA 
examinations - including for medical opinions concerning the 
etiology of his knee disorders.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).

As there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

The Board is mindful that an etiological opinion was not 
obtained for the diabetes mellitus claim.  But the Board 
finds that the evidence, discussed below, which indicates the 
veteran did not have any relevant complaints or receive any 
treatment for this condition during service, or within the 
one-year presumptive period after service, suggest he did not 
have the condition contemporaneous to when he was in the 
military.  And of equal or even greater significance, there 
also is no competent medical evidence otherwise linking this 
condition to his military service, including by way of his 
already service-connected hypertension.  So a remand for an 
examination or opinion is not necessary to decide this claim.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R.  § 3.159 (c)(4) (2007).  
As his service and post-service medical records provide no 
basis to grant this claim, and indeed provide evidence 
against this claim, there is no basis for obtaining a 
VA examination.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.  While the first element is met, the second and 
third are not because there is no evidence suggesting the 
veteran's diabetes manifested during service or during the 
applicable presumptive period after service, and there is no 
indication this condition is otherwise associated with his 
period of military service, including, again, by way of his 
service-connected hypertension.

Whether There is New and Material Evidence to Reopen the 
Claim Concerning the Right Knee Disorder

The RO initially considered - and denied, this claim in 
December 1988.  As cause for denying this claim, the RO 
pointed out there was (at least as that time) no evidence of 
this condition while the veteran was in the military and no 
evidence otherwise linking this condition to his military 
service, including by way of his already service-connected 
right ankle disability.  The RO sent him a letter in January 
1989 notifying him of that decision and apprising him of his 
procedural and appellate rights, and he did not appeal.  So 
that decision is final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.302, 20.1103.  

If, however, new and material evidence is presented or 
secured with respect to a claim that has been denied, and not 
appealed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.

For petitions to reopen filed on or after August 29, 2001, 
new evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").  

Evidence received since the December 1988 denial consists of:  
private medical records, VA treatment records, a December 
2005 VA examination report, and a transcript of the veteran's 
September 2007 Travel Board hearing.  

With the exception of some duplicate private and VA medical 
records, all of this additional evidence is new in the sense 
that it has not been submitted to VA before and, thus, never 
considered.  And the medial evidence dated in September 2005 
from J. T., a physician's assistant, is also material because 
it relates to an unestablished fact necessary to substantiate 
this claim.  38 C.F.R. § 3.156(a).  Specifically, J. T. 
opined that the veteran's knee disabilities (so including his 
right knee disorder) are due to degeneration with a 
"possible" contribution from his right ankle disability.  
So this opinion suggest - albeit not definitively, there is 
some correlation between the knee disability and service-
connected right ankle disability.  And since there is new and 
material evidence, this claim is reopened.  38 U.S.C.A. 
§ 5108.  

Whether the Veteran is Entitled to Service Connection for the 
Right Knee Disorder, and for his Left Knee Disorder, too, and 
for Diabetes Mellitus

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  


Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Certain conditions like arthritis are chronic, per se, and 
therefore will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Other disorders diagnosed after discharge may still be 
service connected if all the evidence, including relevant 
service records, establishes the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability that is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (as in effect before and after October 10, 2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the Court in the case of Allen v. Brown, 7 Vet. 
App. 439 (1995).  The holding in that case has been binding 
on VA since it was issued in 1995.  Thus, the regulatory 
provisions added by 38 C.F.R. § 3.310(b) simply conform VA 
regulations to the Court's decision, the holding of which has 
been applicable during the entire period of this appeal.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The first, and perhaps most fundamental, requirement for any 
service-connection claim is competent evidence of the 
existence of a current disability.  See Boyer, 210 F.3d at 
1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
veteran has diagnoses of chondromalacia of the left knee, 
mild degenerative arthritis of the right knee, and diabetes 
mellitus.  Therefore, he has established that he has these 
claimed conditions.  The determinative issue, then, is 
whether they are somehow attributable to his military 
service, including by way of his already service-connected 
right ankle disability and hypertension.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
This simply has not been done in this instance.



The Knee Disorders

The veteran does not allege, and the evidence does not 
otherwise suggests, he had problems with his knees while on 
active duty in the military.  That is to say, his claims are 
not predicated on the notion that his disability was directly 
or even presumptively incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 
3.309.

Rather, these claims are based on a theory of secondary 
service connection.  He contends that his right and left knee 
disorders were caused by his service-connected right ankle 
disability - and, in particular, having to overcompensate 
for the functional impairment in his right ankle (such as 
when walking, etc.) which, in turn, put undue stress on his 
knees.

The veteran left service in January 1984 and entered the 
civilian workforce.  Private medical records from Dr. R. W. 
show the veteran jumped off a truck at work in June 1985 and 
hurt his right knee.  He received private medical treatment 
and worker's compensation for that injury.  In May 1988, he 
was treated by Dr. O. M., who reiterated the veteran had hurt 
his right knee at work in 1985 and that his left knee now had 
pain as well.  

In June 1992, Dr. J. D., a private physician, opined that the 
veteran's bilateral knee disabilities were due to the 
accident at work.  In May 1993, the veteran initiated a 
medical malpractice action for knee surgery performed after 
his civilian work-related injury.  In September 1993, Dr. J. 
L., a private physician, wrote to the veteran's medical 
malpractice attorney and stated that the debridement of the 
veteran's left patella was beneath an average standard of 
care, and that it had an adverse impact on him.

A January 2004 VA treatment record notes the veteran fell on 
some ice while at work in January 2004.  In December 2005, he 
had a VA examination with an orthopedist.  The claims folder 
was made available for the examiner to review the pertinent 
medical and other history.  The examiner noted the veteran 
had right heel surgery in 1982, while in the military.  He 
had a skin graft and his serial nerve was damaged.  The 
examiner also noted the veteran had tingling, burning, and 
paresthesias along the lateral side of his right foot with an 
absence of sensation in that area.  His condition had been 
stable and basically unchanged since his surgery.  

During that examination, the veteran denied injuring his 
knees while in service.  He said that he had an arthroscopy 
of the right knee in 1986 for a cartilage tear and bilateral 
arthroscopies in 1992 for chondromalacia and removal of a 
loose body.  These were workers' compensation-related 
conditions.  After the surgeries, his knee disabilities 
improved slightly, but he still had persistent pain.  The 
examiner diagnosed chondromalacia of the left knee and mild 
degenerative arthritis in the right knee.  

The examiner concluded that it was "less likely than not" 
the veteran's service-connected [right] ankle disability 
caused his knee problems.  And in explaining the basis of his 
opinion, this examiner concluded the veteran's knee 
disabilities, instead, were due to his civilian work-related 
injuries and his weight.  

In September 2005, the veteran was treated by J. T., a VA 
physician's assistant.  He opined that the veteran's knee 
problems were due to his service-connected [right] 
ankle disability.  J. T. stated that he discussed the 
veteran's case with Dr. G., a VA physician, who also believed 
the veteran's knee disabilities were a result of "over-
activity/degeneration with a possible contribution from right 
heel surgery, which has been causing his pain and seems to 
have caused his present antalgic gait."  

This evidence in favor of the veteran's claim is outweighed 
by the evidence against his claim.  There is no indication 
Dr. G. or J. T. reviewed the veteran's claims file, which 
contains private medical records from the 1980s and 1990s 
clearly showing he was injured at his civilian job.  Indeed, 
his injury was so significant that he filed a worker's 
compensation claim, including a medical malpractice claim in 
connection with the treatment he subsequently received in the 
aftermath of that and other knee injuries since service.



The VA examiner, in comparison, reviewed the veteran's claims 
file in its entirety and, thus, had a comprehensive view of 
the veteran's disability history.  The VA examiner's 
resulting opinion was therefore better informed because it 
took into account all relevant facts - including the 
intercurrent civilian work-related injury since service.  See 
Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 
5 Vet. App. 177 (1993).

It is entirely within the Board's province to give more 
probative weight to certain pieces of evidence than others.  
See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); 
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this 
responsibility is more difficult when, as here, medical 
opinions diverge.  And at the same time, the Board is mindful 
that it cannot make its own independent medical determination 
and there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Here, though, for the reasons 
mentioned, there are.

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if, as here, the preponderance 
of the evidence is against the claim, then service connection 
must be denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  See also Dela Cruz v. Principi, 
15 Vet. App. 143, 148-49 (2001).  The Board finds that the 
evidence is not in equipoise, but rather the preponderance of 
the evidence is against service connection for the right and 
left knee disabilities, on a direct or secondary basis.  
38 U.S.C.A. § 5107(b).  So these claims are denied.



Diabetes Mellitus

The veteran was diagnosed with diabetes mellitus in October 
2002, almost 20 years after leaving the military.  He did not 
have this condition during service and it did not manifest to 
a compensable degree (of at least 10 percent) within one year 
after his discharge from the military, so there is no 
evidence supporting either directive or presumptive 
incurrence of this condition in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 
3.307(a)(3), 3.309(a).

That is not the primary basis of the veteran's claim, anyway, 
as he alleges instead that his diabetes mellitus was caused 
by his service-connected hypertension, including the notion 
that the hypertension has aggravated his diabetes.

Unfortunately, however, there is no supporting medical 
evidence to substantiate this allegation.  There is no 
medical evidence of record providing a link between the 
veteran's diabetes mellitus and his service-connected 
hypertension.  VA treatment records from March 2007 show he 
discussed his diabetes with a physician.  The veteran told 
the physician that he thought his diabetes was caused by 
hypertension, and the physician told the veteran in response 
that hypertension did not cause the diabetes.  

A second VA treatment record from March 2007 shows the 
veteran asked a second physician about this purported 
correlation between the diabetes and hypertension.  The 
veteran wanted to know if "the paths" of hypertension and 
diabetes crossed.  The physician told the veteran, in 
response, that the "paths" of the two diseases crossed at 
end-organ dysfunction, which the veteran did not (and does 
not) yet have.  The veteran acknowledged this during his 
September 2007 hearing, testifying that he had been told the 
conditions would only possibly be linked when there was 
evidence of sustained organ damage.  So even he apparently 
realizes there is no current connection, only the possibility 
of one at some undetermined point in the future.  His present 
claim, however, requires this correlation already be 
established, not be a mere potentiality.



Inasmuch as the medical evidence of record does not provide 
any link between the veteran's diabetes mellitus and his 
period of active military service, including by way of his 
already service-connected hypertension, the preponderance of 
the evidence is against his claim - in turn meaning there is 
no reasonable doubt to resolve in his favor and his claim 
must be denied.  See 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

The claim for the right knee disorder is reopened, but 
service connection is denied.

Service connection for the left knee disorder also is denied.  

Service connection for diabetes mellitus is denied, as well.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


